ORDER
PER CURIAM.
Michael Saunchegraw (Husband) appeals from the trial court’s dissolution of *645marriage judgment awarding maintenance to Julie Saunchegraw (Wife) and regarding the division of marital property. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).